Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amended specification of the disclosure filed on 8/22/2022 is in proper form and overcomes the previous objections of both the specification and the drawings.
The amendments to the claims filed on 8/22/2022 have been entered.
Allowable Subject Matter
Claims 15-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, Alguera et al. (US 8297638 B2) teaches a system for pivoting a coupling component 5 for a semi-trailer tractor (FIGS. 5 and 6, ¶ 11), comprising: 
a rotation device 7 configured to pivot the coupling component between a primary position (FIG. 5) and a secondary position (FIG. 6); and 
at least one line 6, 6a, 6b configured to be guided via the rotation device 7 into the coupling component 5; 
wherein the rotation device 7 comprises a disc-shaped turntable rotatable about an axis of rotation; and 
wherein an opening for the passage of the at least one line is recessed in the turntable at a distance from the axis of rotation (FIG. 2, ¶ 11),
but does not teach a pivot arm configured to entrain the at least one line when the coupling component is pivoted between the primary position and the secondary position; 
wherein the pivot arm is configured to telescope; 
wherein the pivot arm changes a length of the pivot arm when the coupling component is pivoted between the primary position and the secondary position.
	Dunell (WO 9426542 A1) teaches a pivot arm 11 configured to entrain at least one line between a primary position and a secondary position (FIG. 1-4, pg. 4, line 9 – pg. 5, line 36);
	but does not teach said pivot arm being configured to telescope.
	Thus, a combination of Alguera et al. and Dunell would fail to disclose a pivot arm being configured to telescope.
	Wohlhuter (US 5346239 A) teaches a system for pivoting a coupling component 332, 354 for a semi-trailer tractor (FIGS. 8-12), comprising: 
a rotation device configured to pivot the coupling component 332 between a primary position (FIG. 12) and a secondary position (FIG. 8); and 
at least one line 62 configured to be guided via the rotation device into the coupling component 354; 
a pivot arm 311 configured to entrain the at least one line 62 when the coupling component 332 is pivoted between the primary position and the secondary position (pivoting occurs about component 317); 
wherein the pivot arm 311 is configured to telescope (FIGS. 8-12, ¶ 17); 
wherein the pivot arm 311 changes a length of the pivot arm when the coupling component is pivoted between the primary position (FIG. 12) and the secondary position (FIG. 8); 
but does not teach wherein the rotation device comprises a disc-shaped turntable rotatable about an axis of rotation; and 
wherein an opening for the passage of the at least one line is recessed in the turntable at a distance from the axis of rotation.
	It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Wohlhuter with the system taught by Alguera et al. as the trailer-side coupling component taught by Wohlhuter is located on the front (with respect to direction of travel) side of the trailer, and the trailer-side coupling component taught by Alguera et al. is located on the bottom of the trailer, adjacent to the kingpin, resulting in two very different systems that could not be conceivably combined to work with each other.
	Regarding claims 16-30, these claims all depend directly or indirectly from claim 15.
	Regarding claim 31, the prior art made of record and not relied upon fails to teach the limitations of this claim for the same reasons stated above in regard to claim 15.
	Regarding claim 32, this claim depends directly from claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can normally be reached Monday-Friday from 10:00 AM – 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HARDY/
Patent Examiner, Art Unit 3611

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611